Case 1:20-cv-05337-JSR Document 16 Filed 08/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JUUL LABS, INC., Civil Action No. 1:20-cv-05337-JSR
Plaintiffs, [PROPGSED] ORDER GRANTING 9 “<<.
DEFENDANT’S NOTICE OF
MOTION AND UNOPPOSED
v. MOTION TO STAY PURSUANT TO

28 U.S.C. § 1659

 

CLOUD 99 VAPES,

Defendant.

 

 

eR rRopost| ORDER

Pursuant to Defendant’s Notice of Motion and Unopposed Motion to Stay Pursuant to 28

U.S.C. § 1659; it is hereby ORDERED that Defendant’s Notice of Motion and Unopposed

 

Motion to Stay Pursuant to 28 U.S.C. § 1659 is hereby GRANTED; and it is further ORDERED

that this civil action is stayed until the determination of the U.S. International Trade Commission

 

in Investigation No. 337-TA-1211 becomes final.

 

SO ORDERED:

Sed Rel

Hon. JedS. Rakoff
United States District Judge

F-FF- AU
Case 1:20-cv-05337-JSR Document 16 Filed 08/28/20 Page 2 of 2
Case 1:20-cv-05337-JSR Document 15 Filed 08/27/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUUL LABS, INC., Civil Action No. 1:20-cv-05337-JSR
Plaintiff, DEFENDANT?’S NOTICE OF MOTION
AND UNOPPOSED MOTION TO STAY
V. PURSUANT TO 28 U.S.C. § 1659
CLOUD 99 VAPES,

Defendant.

 

 
